In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the Town of Poughkeepsie appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered March 29, 1995, which granted the petitioner’s application to confirm the award, and denied the Town’s cross motion to vacate the award.
Ordered that the order is affirmed, with costs.
It is well-settled that when a dispute has been arbitrated pursuant to a broad arbitration agreement between the parties, the resulting award may not be vacated unless it is totally irrational, violative of a strong public policy, or clearly exceeds a specifically enumerated limitation of the arbitrator’s power (see, Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907, 908; Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). Under the circumstances presented here, we agree with the Supreme Court’s determination to confirm the arbitration award. Balletta, J. P., Miller, Sullivan and Copertino, JJ., concur.